ON MOTION FOR REHEARING
As one of the bases of their motion for rehearing, appellees state that judicial decisions do not violate the impairment of contracts clause of the United States Constitution. We agree and have not said otherwise. It has long been recognized that the impairment clause does not apply to judicial decisions declaring a law invalid. What we said in our opinion, and said very *819plainly, was that the amendment to the Texas Constitution (Article I, § 3a), if applied retroactively as appellees urged, would violate the impairment clause, and “the states are prohibited from applying the changed statute or amendment to impair those rights which have vested under the prior law and contracts.” (Emphasis added.) We refused to retroactively apply our decision that Article 1299 was unconstitutional, because of the other reasons set out in our opinions for refusing to do so.